In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered January 8, 2003, which denied her objections to an order of the same court (Flosky, H.E.), entered September 5, 2002, which, after a hearing, denied her petition to direct the father to reinstate health insurance coverage for the children with the Oxford Health Flan.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the mother’s objections to the order entered September 5, 2002, since the father complied with the provisions of the parties’ separation agreement requiring him to provide health insurance for the children. Ritter, J.E, Florio, S. Miller and H. Miller, JJ., concur.
48